Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1. 	The instant Office action would supersede the previous one (Paper No. 20221008). The latter is hereby withdrawn.

2.	The Applicants’ preliminary amendment and supplemental preliminary amendment filed February 4, 2021 and March 2, 2021, respectively, are acknowledged. Claims 1-21 are deleted.  Claims 22-28 are added. Now, Claims 22-28 are pending.

Specification
3.	The disclosure is objected to because of the following informalities: 
	In the specification ([0001]), Applicant is advised to update the status of U.S. patent application 16/208,808.
Appropriate correction is required.


Double Patenting Rejection
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.		Claims 22 and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8, 13 and 16 of U.S. Patent No. 10 954 394. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reason: The polymer-compositions of the foregoing patent are fully encompassed by the presently claimed one.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 22-28 are rejected under 35 U.S.C. 102 (a)(1),(a)(2) as being anticipated by Iwamoto (US 2013 0058889).
	For Claims 22-25 and 27-28, Iwamoto discloses an antifouling composition comprising a metal-containing (meth)acrylate-based polymer having constitutional units of a metal-containing (meth)acrylate monomer (e.g., metal di(meth)acrylates and/or metal (meth)acrylates), other monomers such as isobornyl (meth)acrylate, cyclohexyl (meth)acrylate, where the metal is bivalent (e.g., Mg, Zn, Cu, etc.), and an antifouling agent. ([0013]-[0023] and [0047]) The metal-containing (meth)acrylate-based polymer preferably has a weight average molecular weight of 7,000 or less. ([0031]) A suitable weight average molecular weight of 4,300 is exemplified in Table 1. As such, one of ordinary skill in the art would immediately envisage the weight average molecular weight as presently claimed. Since the composition reads on the presently claimed one, both would have similar coating hardness as presently claimed. The composition can contain an antifouling agent such as pyridine-triphenylborane, etc. ([0047]-[0048]) For Claim 26, Iwamoto further teaches that the polymer contains a constitutional unit derived from isobornyl (meth)acrylate or cyclohexyl (meth)acrylate, supra, which reads on the presently claimed constitutional unit (U3) as shown in Applicant’s application publication at [0077]. Thus, the “Tg” of the foregoing constitutional unit would fall within the range as presently claimed. The amount of the foregoing constitutional unit is further described at [0033]. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
October 20, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765